         Case 1:17-cr-00610-LGS Document 592 Filed 08/25/20 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      One St. Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 25, 2020


BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      United States v. Michael Lamar, 17 Cr. 610 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s order of August 24, 2020 (Dkt. No. 590), the Government
respectfully writes, jointly with defense counsel, to provide a status update in connection with the
violation of supervised release proceeding (the “VOSR”) against defendant Michael Lamar. On
July 27, 2020, the United States Probation Department filed seventeen specifications against the
defendant, nine of which relate to charges filed against the defendant in Bronx Criminal Court. As
of the date of this letter, the defendant’s state court matter remains pending. The parties have yet
to reach a disposition in this VOSR; however, the parties are optimistic that they will be able to do
so. Accordingly, the parties respectfully request that the Court adjourn this matter until late-
September or early-October, when the parties expect to have more information on the status of the
defendant’s state court matter and a likely disposition of this matter.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:            /s/
                                              Alexandra N. Rothman
                                              Assistant United States Attorney
                                              (212) 637-2580

cc:    Sarah Sacks, Esq. (by ECF)
